This was an action oil a physician’s bill, for medical services rendered to the defendant’s ward. The services had been rendered prior to the defendant’s appointment as guardian, and there was no evidence of any express undertaking by him to pay the debt.
The presiding Judge held, that the action would not lie. A guardian could be made liable, at law, only upon his express contract. W ere it otherwise, he might be charged de bonis *345pf'opriis for debts contracted by the ward,; without his knowledge, or consent; or it would be necessary, -hr an-action against him for such a debt, to examine his accounts as guardian, over which a Court of Law has no jurisdiction. Harrington v. Cole, 3 M’C. 509. Besides which, it woúld'deprive him of all control over the expenditures of his ward, although it was his duty, if possible, to restrict them to the income of, the estate.
His Honor, therefore, ordered a noiiSuit, which, on appeal, was unanimously sustáined by the Court of Appeals.
Nonsuit.